STATE OF MICHIGAN

                           COURT OF APPEALS



MATTHEW DYE, by his Guardian, SIPORIN &                             UNPUBLISHED
ASSOCIATES, INC.,                                                   April 4, 2017

               Plaintiff-Appellee,

v                                                                   No. 330308
                                                                    Washtenaw Circuit Court
ESURANCE PROPERTY & CASUALTY                                        LC No. 14-000516-NF
INSURANCE COMPANY and PRIORITY
HEALTH,

               Defendants/Cross-
               Plaintiffs/Appellees,

and

GEICO INDEMNITY COMPANY,

               Defendant/Cross-
               Defendant/Appellant,

and

BLUE CROSS BLUE SHIELD OF MICHIGAN,

               Defendant-Appellee.


Before: BECKERING, P.J., and O’CONNELL and BORRELLO, JJ.

O’CONNELL, J. (concurring in part and dissenting in part).

        For the reasons stated by the majority, I concur with the majority opinion that Paul Dye is
not a “registrant” of the vehicle for purposes of MCL 500.3101(1). I also concur with the
majority opinion that the trial court erred in granting Esurance’s motion for summary disposition
on its cross-claim for enforcement of the alleged settlement agreement. I respectfully dissent as
to the majority’s conclusion that Paul Dye may qualify as an owner of this vehicle. Based upon
these set of facts, Matthew Dye is both the registrant and owner of this vehicle.



                                                -1-
I would reverse and remand for further proceedings.

                                                      /s/ Peter D. O’Connell




                                      -2-